Name: Commission Regulation (EEC) No 3598/90 of 13 December 1990 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1991)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 90 Official Journal of the European Communities No L 350/47 COMMISSION REGULATION (EEC) No 3598/90 of 13 December 1990 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1991) on the advance implementation of the Protocol to the Third ACP-EEC Convention (*) consequent on the Acces ­ sion of the Kingdom of Spain and the Portuguese Republic to the European Communities, the said reference quantities shall be applied in Spain and Portugal ; Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangement provided for in Article 16 (3) of the abovementioned Regulation (EEC) No 715/90, these products are subject to a statistical surveillance in accordance with Council Regulations (EEC) No 2658/87 (*) and (EEC) No 1736/75 (2) ; Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to establish reference quantities for those products listed in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), and in particular Articles 1 6 and 27 thereof, Whereas Article , 16 ,of Regulation (EEC) No 715/90 stipu ­ lates for certain agricultural products, covered by that Regulation and originating in those countries, the progressive reduction, subject to reference quantities laid down within a set timetable, of the customs duties ; Whereas, under the provisions of Council Regulation (EEC) No 486/85 (2), as last amended by Regulation (EEC) No 3530/89 (3), when the rate of customs duty applied to imports into the Community of Ten of a product subject to a reference quantity is lower than that applying in respect of Spain, Portugal or both of these Member States, the process of dismantling begins once duty on imports of that product from Spain and Portugal falls below that applied to imports of the product in question from the other countries ; whereas, for this reason, the Annex to this Regulation lists only products in respect of which tariff dismantling begins or continues in 1991 ; Whereas by Commission Regulation (EEC) No 2573/90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal (4) of the products listed in Annex II to the Treaty, the said duties shall be totally suspended when they reach a level of 2 % or less ; whereas the same rates of duties should be applied to imports of these products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Community of certain products originating in the African, Carribean and Pacific States or in the overseas countries and territories shall be subject to reference quantities and to a statistical surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the Annex. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is (') OJ No L 84, 30. 3 . 1990, p. 85. 2 OJ No L 61 , 1 . 3 . 1985, p. 2. 0 OJ No L 172, 30. 6. 1987, p. 1 . ( «) OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 183, 14. 7. 1975, p. 3 . (3) OJ No L 347, 28 . 11 . 1989, p. 3 . 0 OJ No L 243, 6. 9 . 1990, p. 19 . No L 350/48 Official Journal of the European Communities 14. 12. 90 submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation . tical Office of the European Communities in application of Regulations (EEC) No 2658/87 and (EEC) No 1736/75. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on 1 January 1991 . The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statis This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1990. For the Commission Christiane SCRIVENER Member of the Commission 14. 12. 90 Official Journal of the European Communities No L 350/49 ANNEX (tonnes) Order No CN code Taric code (') Description Period Reference quantities 12.0020 ex 0703 10 19 0703 10 19*91 0703 10 19 * 92 0703 10 19 ' 93 Onions, fresh or chilled 1.2  15.5. 1991 800 12.0040 ex 0703 20 00 0703 20 00 * 10 0703 20 00*20 0703 20 00 * 30 Garlic, fresh or chilled 1.2  31.5. 1991 500 12.0010 ex 0706 10 00 0706 10 00 * 11 Carrots, fresh or chilled 1 . 1  31.3 . 1991 800 12.0120 ex 0706 90 90 0706 90 90 * 20 Salad beetroot, fresh or chilled 1 . 1  31 . 12. 1991 100 12.0130 ex 0707 00 1 1 ex 0707 00 19 0707 00 1 1 * 1 1 0707 00 11 * 18 0707 00 19 * 10 Small cucumbers 1 . 1  31 . 12. 1991 100 12.0070 0802 31 00 0802 32 00 0802 31 00 * 00 0802 32 00 * 00 Walnuts, in shell or shelled 1 . 1  31 . 12. 1991 700 12.0140 ex 0805 10 21 ex 0805 10 25 ex 0805 10 29 ex 0805 10 31 ex 0805 10 35 ex 0805 10 39 ex 0805 10 70 0805 10 21 * 0805 10 25 * 0805 10 29 * 0805 10 31 * 10 0805 10 35 * 10 0805 10 39 * 10 0805 10 70 * 12 0805 10 70 * 92 Oranges, fresh or dried 15.5  30.9. 1991 25 000 12.0160 0809 40 90 0809 40 90*00 Sloes 1 . 1  31 . 12. 1991 500 (') The Taric codes shown are those applicable on the date of entry into force of the present Regulation .